DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
	|. Claims 1-2, drawn to a solid gel bed comprising an organic phase change
material, classified in C09K 5/06.
	Il. Claims 3-25, drawn to method of making solid gel bead comprising mixing a
styrene-based polymer, classified in C08F 212/08.
The inventions are independent or distinct, each from the other because:
	Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the product as claimed can be made by a materially different process such as emulsifying the phase change material in a solvent at elevated temperature.
During a telephone conversation with Applicant's Representative, Susan Oiler, on March 22, 2022, a provisional election was made without traverse to prosecute the invention of group Il, claims 3-25. Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-2 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
The disclosure is objected to because in the equation Y=0.6x+45, the variables X and Y are not defined.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 is indefinite because the variables X & Y in the equation are not defined.  It is unclear which of the variables (X & Y) corresponds to the preselected temperature and which to the melting point.
	Claim 6 is indefinite because “the emulsion” has no antecedent basis.
	Claim 9 suffers the same deficiency of claim 3.
	Claim 10 is indefinite because “separating” has no antecedent basis and thus it is unclear what is being separated in the separating step.
	Claim 13 is indefinite because it is unclear whether the ratio is based on weight or volume or molecular concentration.
	Claims 21-25 are indefinite because “the container” has no antecedent basis.  Note that “container” is recited in claim 20.
	Other claims are deemed indefinite in view of their dependence on either claim 3 or claim 9.

Claim Rejections - 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5, 9, 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 105542721 (“CN’721”)
Note:  Because the X & Y in the equation are not defined, for purpose of this rejection, X is assigned to the pre-selected temperature and Y to the melting point (“Tm”) of the phase change material (“PCM”).
	Claim 3:  CN’721 teaches a method of making a solid gel bead (i.e. microcapsule) comprising (1) mixing a PCM comprising a C12-C25 alkane, which is within the claimed range of 5-C to 60-C alkane, with a styrene-based polymer to form a pulp, i.e., first mixed solution; (2) providing a water solution (i.e. second mixed solution), mixing and reacting the first mixed solution and the second mixed solution at a preset temperature of 50-85oC.  See claim 1 and page 2 of the translation copy.  The step of mixing the PCM is conducted at room temperature which is below the pre-set temperature of 50-85oC.  The melting point of C12-C25 alkane is from -9.6oC (for C12-alkane) to 54oC for C25 alkane (See attachment).  Therefore, the preset temperature of 50-85oC meets the claimed equation Y = 0.6X + 45 ±7, wherein X=Tm of PCM, and Y=preset temperature.  A micro-injection pump is used for the mixing step (CN’721, translation copy page 3, penultimate paragraph) which is a turbulent mixer.  In the alternative, it would have been obvious as matter of common sense that turbulent mixing consumes less time than gentle mixing, thus a turbulent mixing would have been preferred.
	Claim 5:  The mixing is performed at standard conditions (CN’721, page 2 of the translation copy).
	Claim 9:  See claim 3 above.
	Claim 14:  The pulp is first heated to 25C and warmed up to 100oC during mixing (See CN’721, pages 3-5 of the translation copy, Embodiments 1-3), which range is within the claimed range of 25 to 140oC.
	Claim 19:  CN’721 does not report the yield, but a high yield of greater than 90% is expected because the method is substantially identical to the claimed method as discussed above.
	
	
Claims 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over CN’721 in view of FORMATO (US 2014/0087105).
	Claim 3:  CN’721 teaches a method of making a solid gel bead (i.e. microcapsule) comprising (1) mixing a PCM comprising a C12-C25 alkane, which is within the claimed range of 5-C to 60-C alkane, with a styrene-based polymer to form a pulp, i.e., first mixed solution; (2) providing a water solution (i.e. second mixed solution), mixing and reacting the first mixed solution and the second mixed solution at a preset temperature of 50-85oC.  See claim 1 and page 2 of the translation copy.  The step of mixing the PCM is conducted at room temperature which is below the pre-set temperature of 50-85oC.  The melting point of C12-C25 alkane is from -9.6oC (for C12-alkane) to 54oC for C25 alkane (See attachment).  Therefore, the preset temperature of 50-85oC meets the claimed equation Y = 0.6X + 45 ±7, wherein X=Tm of PCM, and Y=preset temperature.  CN’721 uses a pump to mix the solutions.  In the same endeavor of making gel beads utilizing a PMC, Formato teaches the use of a turbulent mixer (IKA stirrer) (Formato, para. 0074).  Therefore, it would have been obvious to utilize the mixer taught by Formato because it is a commercially available mixer.
	Claim 4:  CN’721 teaches the claimed method as discussed above.  However, CN’721 mentions just broadly the use of vinylstyrene as the gelling agent.  In the same endeavor, Formato teaches method of forming gel bead comprising forming an emulsion comprising alkanes and utilizing ethylene-butylene-styrene triblock copolymer as the gelling agent (Formato, para. 0048 and 0051).  In light of Formato teaching, it would have been obvious to utilize the styrene triblock copolymer for the purpose of reducing flow resistance (Formato, para. 0051).
	Claim 5:  The mixing is performed at standard conditions (CN’721, page 2 of the translation copy).
	Claim 6:  The emulsion is formed by reacting of the two mixed solutions wherein the first mixed solution containing a gel (CN’721, page 2) and thus it is expected to generate pressure.  In other words, the emulsion is formed under pressure.
	Claims 7-8:  The mixing step is conducted for 7 minutes (Formato, para. 0078) which is within the claimed range of 5 to 30 minutes.
	Claims 9-11:  See claim 3 above.  The IKA mixer is a static mixture.
	Claim 14:  The pulp is first heated to 25C and warmed up to 100oC during mixing (See CN’721, pages 3-5 of the translation copy, Embodiments 1-3), which range is within the claimed range of 25 to 140oC.
	Claims 15 and 16:  The mixing is performed at standard conditions (CN’721, page 2 of the translation copy).  The emulsion is formed by reacting of the two mixed solutions wherein the first mixed solution containing a gel (CN’721, page 2) and thus it is expected to generate pressure.  In other words, the emulsion is formed under pressure.
	Claim 17:  The styrene-based polymer is ethylene-butylene-styrene triblock copolymer (Formato, para. 0048 and 0051).
	Claim 18:  CN’721 modified with Formato method results in a method that is substantially identical to the claimed method as discussed in claim 9 above.  Therefore, a high yield of greater than 90% is expected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



June 4, 2022